     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     WYETH MCADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
11                                     SACRAMENTO DIVISION
12
     ZAK FRANKLIN HAY                                  )   Civil No.: 2:18-cv-01706-EFB
13
                                                       )
14                  Plaintiff,                         )   STIPULATION FOR EXTENSION OF
                                                       )   TIME AND
15          vs.                                        )   PROPOSED ORDER
                                                       )
16
     ANDREW SAUL,                                      )
17   Commissioner of Social Security,                  )
                                                       )
18                  Defendant.1                        )
                                                       )
19
                                                       )
20

21          IT IS HEREBY STIPULATED, by and between Zak Franklin Hay (Plaintiff) and Andrew
22   Saul, Commissioner of Social Security (Defendant), by and through their respective counsel of
23   record, that, with the Court’s approval, Defendant shall have an extension of time of sixty (60)
24   days to file his Opposition to Plaintiff’s Opening Brief. The current due date is July 10, 2019. The
25

26   1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
27   party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
     USC 405(g)(action survives regardless of any change in the person occupying the office of
28   Commissioner of Social Security).




     Stip. & Prop. Order for Ext., 2:18-cv-01706-EFB
 1   new date will be September 10, 2019. All other deadlines will extend according to the Court’s
 2   Scheduling Order.
 3          Defense counsel needs an extension of time because she needs more time to complete
 4   review and analysis of the 2,000 page record, consider the issues raised in Plaintiff’s 38 page brief,
 5   including a novel military substantial gainful activity issue, determine whether options exist for
 6   settlement, accommodate competing workload demands (including seven other briefs due this
 7   month), draft the response, go through the necessary in-house reviews, and go on vacation with
 8   family in August. Defense counsel’s office has three attorneys out on extended leave and at this
 9   time, management has been unable to transfer this case to another attorney to handle due to
10   everyone having a full caseload. This request is made in good faith with no intention to delay
11   unduly the proceedings. Counsel apologizes to the Court, Plaintiff, and counsel for any
12   inconvenience this delay may cause.
13

14                  This is Defendant’s first request for an extension.
15
                                           Respectfully submitted,
16

17   Dated: July 2, 2019                   MCGREGOR W. SCOTT
                                           United States Attorney
18                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
19
                                           Social Security Administration
20
                                       By: /s/ S. Wyeth McAdam
21                                        S. WYETH MCADAM
22
                                          Special Assistant United States Attorney
                                          Attorneys for Defendant
23

24                                          /s/ __ Robert Weems ______________
25
                                           Robert Weems
                                           Weems Law Office
26                                         Attorney for Plaintiff
                                           (*As authorized via e-mail on July 2, 2019)
27

28




     Stip. & Prop. Order for Ext., 2:18-cv-01706-EFB
 1
                                                  ORDER
 2
     GOOD CAUSE APPEARING, PURSUANT TO STIPULATION, DEFENDANT SHALL FILE
 3   HIS OPPOSITION TO PLAINTIFF’S OPENING BRIEF MOTION FOR SUMMARY
     JUDGMENT AND/OR REMAND ON OR BEFORE SEPTEMBER 10, 2019.
 4

 5

 6   Dated: July 10, 2019.                        __________________________________
 7
                                                  THE HONORABLE EDMUND F. BRENNAN
                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Stip. & Prop. Order for Ext., 2:18-cv-01706-EFB
